    Case 9:18-cv-00083-DNH-DJS Document 90 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

SHAWN WOODWARD,

                                 Plaintiff,
         -v-                                       9:18-CV-83
                                                   (DNH/DJS)


J. GORI, Correctional Officer, formerly known as
John Doe #1; GELETA, Correctional Sergeant,
formerly known as John Doe #2; and K. CITUK,
Correctional Officer, formerly known as John
Doe #3,

                                 Defendants.

--------------------------------

APPEARANCES:

SHAWN WOODWARD
Plaintiff pro se
SBI # 977468B
South Woods State Prison
INM# 280741
215 Burlington Road South
Bridgeton, NJ05302

HON. LETITIA JAMES                                 RYAN L. ABEL, ESQ.
Attorney General for the State of New York         Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


                                  DECISION and ORDER

         Pro se plaintiff Shawn Woodward brought this civil rights action pursuant to 42

U.S.C. § 1983. On March 31, 2020, the Honorable Daniel J. Stew art, United States
    Case 9:18-cv-00083-DNH-DJS Document 90 Filed 04/27/20 Page 2 of 2



Magistrate Judge, advised by Report-Recommendation that defendants' motion for summary

judgment based on failure to exhaust be denied without prejudice as premature. No

objections to the Report- Recommendation were filed.

         Based upon a careful review of entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is

         ORDERED that

         Defendants' motion for summary judgment based on failure to exhaust is DENIED

without prejudice as premature.

         IT IS SO ORDERED.




Dated: April 24, 2020
       Utica, New York.




                                           -2-
